                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor            May 12, 2021
                                                      New York, NY 10007



                                                      May 11, 2021

BY ECF
Hon. Andrew L. Carter, Jr
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re: Escalante v. Saul, No. 20 Civ. 10650 (ALC)

Dear Judge Carter:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
§ 405(g) to appeal the Commissioner’s decision to deny her application for Social Security
disability benefits.

                I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time for the Commissioner to file the certified administrative record in this case, from May 11,
2021, to July 12, 2021. The extension is needed because the COVID-19 pandemic has significantly
impacted the operations of the Social Security Administration (“SSA”) and its Office of Appellate
Operations (“OAO”) and materially affected its ability to prepare certified administrative records.
As described in the Declaration of Jebby Rasputnis, dated March 17, 2021, beginning in mid-
March 2020, the SSA restricted physical access to its physical buildings. (Rasputnis Decl. ¶ 2.)
Since that time, OAO has been working to overhaul, redo, refine, and streamline its business
processes to continue operations remotely. (Rasputnis Decl. ¶ 2.) It has now reached and surpassed
pre-pandemic levels of production of electronic certified administrative records. (Rasputnis Decl.
¶ 2.) However, while the OAO transitioned to a virtual process, the number of new cases filed in
federal court also increased, creating a significant backlog that the OAO is still working to address.
(Rasputnis Decl. ¶¶ 3-5.)

                This is the Commissioner’s first request for an extension in this case, and the
plaintiff consents to this request.
                                                                                 Page 2


      I thank the Court for its consideration of this request.

                                     Respectfully,
                                     AUDREY STRAUSS
                                     United States Attorney
                                      /s/ Amanda F. Parsels
                               BY:   AMANDA F. PARSELS
                                     Assistant United States Attorney
                                     Tel.: (212) 637-2780
                                     Cell: (646) 596-1952
                                     Email: amanda.parsels@usdoj.gov
cc:   Daniel Berger, Esq.
      Attorney for Plaintiff




                                                           Dated: May 12, 2021
